Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
In view of amended claims and further search, Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to the claim(s), the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claim(s).  
The closest prior art relating to Applicant' s claimed invention is:

US 20210307065 A1	Xue; Yisheng et al.
US 20210195649 A1	Xue; Yisheng et al.
US 20190380148 A1	Dudda; Torsten et al.

Xue ‘065 discloses that wireless communications systems and methods related to channel access with variable energy detection thresholds in a shared radio frequency band are provided. A wireless communication device, performs a listen-before-talk (LBT) procedure to contend for a maximum channel occupancy time (MCOT) in a first shared radio frequency band, the performing the LBT including performing, in the first shared radio frequency band, first channel sensing during a first portion of an LBT period based on a first energy detection threshold; and performing, in the first shared radio frequency band based on the first channel sensing, second channel sensing during a second portion of the LBT period based on a second energy detection threshold different from the first energy detection threshold; and communicating, in the first shared radio frequency band, a communication signal during the MCOT based on the LBT procedure.  
Xue ‘649 discloses that wireless communications systems and methods related to autonomous sidelink communication in a radio frequency band (e.g., in a shared spectrum or an unlicensed spectrum) shared by multiple network operating entities are provided. A first user equipment (UE) performs a listen-before-talk (LBT) in a shared radio frequency band based on a first starting point of a plurality of starting points within an LBT gap duration. The first UE transmits, to a second UE, a first sidelink communication in the shared radio frequency band based on the LBT, the first sidelink communication including first sidelink control information (SCI) and first sidelink data.  As depicted in Fig. 6, ff a high-priority UE passes an LBT at an earlier LBT starting point 610 (e.g., the LBT starting point 610a), the high-priority UE may proceed to transmit in the channel, and thus may block a low-priority UE starting an LBT at a later LBT starting point 610 (e.g., the LBT starting point 610b).  
Dudda discloses that the eNB may group the users based on information such as signal strength and/or a geographical location of the users. A common Fast Uplink Access grant may be used to provide a group-wise pre-allocation of resources. For example, the same long TTI which is allocated to high priority user may also be allocated to the group of low-priority users. These low-priority users may perform a listen-before-talk (LBT) procedure or any similar procedure to compete with each other for the long TTIs not being utilized by the high priority user(s). In a further embodiment, a further prioritization amongst the low-priority users may be performed. This may allow for further capacity improvements in case of sporadic transmissions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2415